Orders, Family Court, New York County (Mary E. Bednar, J.), entered on or about July 3, July 25, October 11, and October 15,1990, which denied appellant’s motion to hold petitioner in contempt, denied appellant’s motion to dismiss the extension of placement petition for, and extending placement of, Darrick M. for 12 months, and denied appellant’s motion to dismiss the extension of supervision of Theone A. for 12 months, unanimously affirmed, without costs.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Wise Servs. [White], 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be *358raised on appeal. We have considered appellant’s pro se brief and find that there is no merit to the issues raised therein. There is no basis to find petitioner in contempt for failing to comply with the court order since it was appellant who largely prevented compliance therewith. Moreover, the issues concerning the extension of placement and supervision are moot. Concur—Murphy, P. J., Carro, Wallach, Ross and Rubin, JJ.